CaSe 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 1 Of 53

Fiii in this information to identify your case:

United States Bankruptcy Cour‘l for the:
SOUTHERN DiSTRiCT OF |NDIANA

 

 

Case number (if known): Chapter you are fiiing under:

iz[ Chapter?_
|:| Chapterii
]:| Chapter12
j:] Cnapter13

 

 

if§ “
official Form 101
Voiuntary Petition for individuals Fiiing for Bankruptcy ' 12117

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--ca||ed a joint case--and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separateiy, the form uses Debtor1 and Debtor 2 to distinguish between them. |n joint cases, one of the spouses
must report information as Debtor1 and the other as Debtor 2. The same person must be Debtor1 in all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equaliy responsibie for supplying

correct information |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

m identify You rseif

 

 

 

 

 

 

About Debtor 1 : About Debtor 2 (Spouse On|y in a Joint Case):

1. Your full name

Wrile the name that is on your Cassandra

government-issued picture First Nama Firsf Name

identification (for example,

your drivers license or L°"eatha

passpod)_ Middie Name Midd|a blame

Banks

Bring your picture Last Name Last items

identification to your meeting

Wi*h the iiu$tee- ' sure rsr., Jr., ii, nn semx (sr., Jr., il. nn
2. A|i other names you

have used in the last 8 First Narne Firsf Name

years

1 Midd|e Narne Midd|e Name

inciude your married or

malden names‘ l_ast Name Last Name
3. Oni the last 4 digits of

youyr Socia| Security xxx `“ xx " -1_ -2_ _1»- --2--- xxx " xx _ __ _ »---- ----~

number or federai OR OR

lndividuai Taxpayer

identification number 9xx - xx - 9xx - xx -

(lTlN)

Oificiai Form 101 Vo|untary Petition for individuals Fiiing for Bankruptcy page 1

 

CaSe 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 2 Of 53

Debtor 1

Cassandra Loreatha Banks

 

4. Any business names
and Employer
identification Numbers
(EEN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

About Debtor 'i:

|Zj i have not used any business names or Ele.

Case number (if known}

 

About Debtor 2 (Spouse Oniy in a Joint Case):

jj i have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

Business name

 

Business name

EiN

J

10835 N|eadow Wing Court
Number Sireei

Business name

`El_u

ElN
if Debtor 2 lives at a different address:

Number Street

 

 

 

 

Nobiesviile iN 46060

City Siate Z|P Code City State Z|P Code
iiiiarion

County County

if your mailing address is different from
the one above, fiil it in here. Note that the
court wi|i send any notices to you at this
mailing address.

if Debtor 2's mailing address is different
from yours, fi|i it in here. Note that the court
will send any notices to you at this mailing
address.

 

Number Sireet

Number Street

 

 

P.O. Box P.O. Box
City State ZiP Code City Siate Z|P Code
Check one: Check one.'

f{_?j Over the iast 180 days before filing this
petition, l have lived in this district longer
than in any other district

l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

m Tel| the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Offlciai Form 101

Over the last 180 days before filing this
petition, t have lived in this district ionger
than in any other districtl

jj | have another reason. Explain.
(See 28 U.S.C. § 1408.)

Check cne: (For a brief description of eachl see Notice Required by 11 U.S.C. § 342(§)) for individuals Fiiing
for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.

|Z{ Chapter?
m Chapterii
|:j Chapter12
jj Chapter13

Vo|untary Petition for individuals Fi|ing for Bankruptcy

page 2

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 3 Of 53

Debtor1 Cassandra Loreatha Banks

 

8. How you wiil pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Officiai Form 101

Case number (if known)

|zj l will pay the entire fee when | file my petition. Please check with the cierk's office in your local
court for more details about how you may pay. Typicaily, if you are paying the fee yourself, you may
pay with casn, cashier’s check, or money order if your attorney is submitting your payment on your
behaif, your attorney may pay with a credit card or check with a pre-printed address

g t need to pay the fee in installments. if you choose this optionl sign and attach the Application for
individuals to Pay The Filing Fee in installments (Officiai Form 103A).

jj | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge mayl but is not required to, waive your iee, and may do so oniy if your income is iess
than 150% of the official poverty line that applies to your family size and you are unable to pay the
fee in instat|ments). if you choose this option, you must fili out the Appiication to Have the Chapter 7
Filing Fee Waived (Official Form 1035) and file it with your petition.

 

 

 

 

 

 

 

E'[ No

jj Yes.

District When Case number
nirvl r DD rYYY\r

District When Case number
MM JDD IYYYY

District When Case number
MM .r DD!YYYY

jz[ No

i:| Yes.

Debtor Relationship to you

District When Case number,
MM!DD!YYYY if known

Debtor Reiationship to you

District When Case number,
MM l DD lww if known

121 No.

fl Yes. ties your landlord obtained an eviction judgment against you?

jj No. Go to line 12.

g Yes. Fi|l out initial Staternent About an Eviction .iudgmentAgainst You (Fcrm 101A)
and file it as part of this bankruptcy petition.

Vo|untary Petition for individuals Fiiing for Bankruptcy

page 3

 

Debtor 1

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23

Cassandra Loreatha Banks

Pg40153

Case number (if i<noWn)

 

m Report About Any Businesses You Own as a Soie Proprietor

12.

13.

Are you a sole proprietor
of any full- or part-time
business‘?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation partnershlp, or
LLC.

|f you have more than one
sole proprietorship1 use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter11 of the
Bankruptcy Code and

are you a small business
debror?

For a definition of small
business debtor. see
11 U.S.C. § 101(51D).

jz[ No. Go to Part 4.
j:| Yes. Name and location of business

 

Name of business, if any

 

Nurnber Streei

 

 

City State ZlP Corte

Checlr the appropriate box to describe your business:

t-ieatth Care Business (as defined in 11 U.S.C. § 101(27A))
Slngle Asset Real Estate (as defined in 11 U.S.C. § 101(513))
Stockbroker (as defined in 11 U.S.C. § 101 (53A))

Cornmodity Broker (as defined in 11 U.S.C. § 101(6))

i\ione of the above

Ei:ll___i|:l[]

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a smail business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement and federal income tax return
or if any ofthese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(5).

|z[ No.
|:| No.

jj Yes.

l am not filing under Chapter 11.

i arn filing under Chapter 11. but l am NOT a small business debtor according to the definition in
the Bankruptcy Cocie.

t am filing under Chapter11 and l am a small business debtor according to the definition in the
Bankruplcy Code.

m Report lf ¥ou own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own
any property that needs
immediate attention?

For example do you own
perishable goods, or
livestock that must be fed, or
a building that needs urgent
repairs?

Officiai Form 101

E[ No
|_”_j Yes.

Vo|untary Petition for individuals Filing for Bankruptcy

What is the hazard?

if immediate attention is needed, why is it needed?

Where is the property?
l\iumber

 

Street

 

 

City State ZiP Code

page 4

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 5 Of 53

Debtor1 Cassandra Loreatha Barlks Case number (if known)

 

m Explain ¥our Efforts to Receive a Briefing About Credit Counse|ing

15. Tell the court About Debtor 1:

whether you
have received a
briefing about
credit
counseling.

The law requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy You
must truthfully
check one of the
following choices.
if you cannot do so,
you are not eligible
to fiie.

if you file anyway,
the court can
dismiss your case,
you will lose
whatever filing fee
you paid, and your
creditors can begin
collection activities
again

Officlai Form 101

You must check one:

|z[i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency.

j:|i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petitionl but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you iViUST file a copy of the certificate and payment
plan, if any.

E| certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30~day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver ofthe
requirement attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcyl

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed if any. lf you do not do so. your case
may be dismissedl

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

|:i| am not required to receive a briefing about
credit counseling because of:

j:| lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making

rational decisions about finances

j:| Disability. lilly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

jj Active duty. l am currently on active military

duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Vo|untary Petition for individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

E[i received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency

|:j l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition.
you lViUST file a copy of the certificate and payment
plan, if any.

El certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement

To ask for a 150-day temporary waiver of the
requirement attach a separate sheet explaining what
efforts you made to obtain the briefingl why you
were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you flie.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 530-day deadline is granted only
for cause and is limited to a maximum of 15 days.

|:| l am not required to receive a briefing about
credit counseling because of:

jj lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

|:[ Disabi|ib}. lilly physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i
reasonably tried to do so.

l am currently on active military
duty in a military combat zone.

[:j Active duty.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 

Case 19-01871-RLi\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 6 Oi 53

Debtor l

Cassandra Loreatha Banks

Case number (if known)

 

m Answer These Questions for Reporting Purposes

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7? ‘

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities to
be?

Official Form 101

 

16a. 'Are your debts primarily consumer debts? Consumerdebts are defined in ii U.S.C. § 101(8)
as "incurred by an individual primarily for a persona|, family, or household purpose."

16b.

idc.

|'_'|i`_`||§il:| |:|i:|i:ii§ E|L_.i|:il§l

ij No. Gotoiine 16b.
E] Yes. Gotolinei?.

Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

g No. Go to line iSc.
|:l Yes. Go to linei7.

State tile type of debts you owe that are not consumer or business debts.

 

No. l am not filing under Chapter 7. Go to line ‘lB.

Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

m No
ij Yes

1-49
50-99
100-199
200-999

$O-$BO,GGO
$50,601-$100,009
$100,091-$500,00{}
$500,001-$‘| million

$G~$SG,ODO
$50,001-$100,900
$1{}0,001-$500,000
$500.00l-$i million

i:]i`_`ii"_'ifl L_..il.._.i|]|__.i iIi|:|i:i

1,000-5,000
5.00'§-10,000
10,00l -25,000

$1,000.001-$10 million
$10,(}90,001-$50 million
$50,099,001-$100 million
$i UD,OOG,OOi -$500 million

$1,000,091-$10 million
$10,000,001-$50 million
350,000,001-$100 million
$1(}0,000,001-$506 million

Vo|untary Petition for lndividuals Filing for Bankruptcy

i:ii:ii'_'ii:i EJ|:||:||:i iji"_'|ij

25,061-50,000
50,001-100,000
l\llore than 100,000

$500,000,001-$1 billion
$1,000,009,001-$‘¥0 billion
$10,000,000,001-$50 billion
l\/lore than $50 billion

$500,000,001-$1 billion
$l,ooo,oco,ool~slo billion
$10,00€),000,001-$5€> billion
Niore than $50 billion

page 6

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 7 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

Sign Below

For you

Official Form 101

l have examined this petition, and l declare under penaity of perjury that the information provided is true
and correct.

if l have chosen to fiie under Chapter 7, l am aware that l may proceed. if eligible, under Chapter 7, 11, 12,
or 13 of title 11, United States Code, l understand the relief available under each chapter, and l choose to
proceed under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone Who is not an attorney to help rne
fill out this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11. United States Code. specified in this petition.
l understand making a false statementl concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can resutt in fines up to $250.000, or imprisonment for up to 20 years,
or both. 18 U. S. C §§ 152 1341, 1519 and 3571.

rizzo ix aff;{/Fr§f~r....» § §§

XCassarrdra Loreatl:? Banks, Debtor1 Signature of Debtcr 2
§

 

Executecl on
Mlvl l DD l Y\’YY

  

Executed ong v

  

Vo|untary Petition for individuals Filing for Bankruptcy page 7

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 8 Of 53

DebeF 1 Cassandra Loreatha Banks Case number {if known)

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by an

attorney, you do not need to
file this page.

Officiai Form 101

The iaw allows you, as an individuai, to represent yourself in bankruptcy court, but you shouid
understand that many people find it extremely difficult to represent themselves
successfully. Because bankruptcy has tong-term financial and legal consequences, you are
strongly urged to hire a quaiified attorney.

To be successfui, you must correctly fite and handle your bankruptcy case. The rules are very technical,
and a mistake or inaction may affect your rights For exampie, your case may be dismissed because you
did not file a required documentl pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm ii your case is selected for audit.
if that happensl you couid lose your right to fite another case, or you may lose protectionsl inciuding the
benefit of the automatic stay_

You must iisl ali your property and debts in the schedules that you are required to fite with the court. Even
if you pian to pay a particular debt outside of your bankruptcy, you must list that debt in your scheduies. if
you do not list a debt, the debt may not be discharged lt you do not list property or properly c!aim it as
exempt, you may not be able to keep the property. 'i`he judge can also deny you a discharge of ali your
debts it you do something dishonest in your bankruptcy case, such as destroying or hiding property,
falsifying records, or iying. individual bankruptcy cases are randomiy audited to determine if debtors have

been accurate, truthfui. and completel Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

if you decide to file without an attorney, the court expects you to foiiow the rules as if you had hired an
attorneyl The court will not treat you differently because you are filing for yourself To be successfui,

you must be familiarwith the United States Bankruptcy Code, the Federat Ruies of Bankruptcy Procedure,
and the local rules of the court in which your case is filed. You must also be familiar with any state
exemption laws that appiy.

Are you aware that filing for bankruptcy is a serious action with tong-term financial and legal
consequences?

ij No
|Z[ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
or incomptete, you couid be fined or imprisoned?

ij No
E{ Yes

Did you pay or agree to pay someone who is not an attorney to help you fii| out your bankruptcy forms?

[] No
E[ Yes. Name ofF’erson Regenia Smith

 

Attach Bankruptcy Pei‘ition Preparer*s Notr°ce, Dec!araticn, and Si'gnature (Officiai Form 119).

By signing here, t acknowledge that i understand the risks involved in fiiing without an attorney l have
read and understood this notice, and i arn aware that filing a bankruptcy case without an attorney may
cause me to lose my rights or property if l do not properly handle the case.

far/ri f initiate X

    

 

  
 

Banks, Debtor in Signature of Debtor 2

Z@Lol Date

m
Contact phone i3'l 71 499-0002 Ccntact phone
Ceii phone Ceil phone
Email address Email address

Voluntary Petition for individuals Filing for Bankruptcy page 8

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 9 Of 53

Fili in this information to identify your case:

Debtor 1 Cassandra Loreatha Banks
First Name Nliddle Name i_ast Name

Debtor 2
(Spouse, if filihg) First Name Niiddle Name l.asi Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF lNDlANA

Case number
(if known)

 

[:| Check if this is an
amended fiiing

 

 

Officiai Form 1068um
Summary of Your Assets and Liabiiities and Certain Statisticai information 12115

 

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying
correct information. Fiil out all of your schedules first; then complete the information on this form. if you are filing amended
schedules after you file your original forms, you must fiii out a new Summary and check the box at the top of this page.

Summarize ¥our Assets

Your assets
Vaiue of what you own

1. Schedule A/B: Property (Officiai Form 106A/B)

 

1a. Copy iine 55, Totai reai estate, from Scheduie AIB _....__..._$M
1b. Copy fine 62, 'l'otai personai property, from Scheduie AIB ..._.M_
1a. copy line sa, fatal or air property en schedule Are WM

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Scheduie D.' Creditors Who Have C!ar°ms Secured by Properiy (Official Form 1060)
2a. Copy the total you listed in Column A, Amount of ciairn, at the bottom of the last page of Part 1 of Schedufe D..... M

3. Schedule E/F.' Creditors Who Have Unsecured Ciar'ms (Officiai Form 106E/F)

 

3a. Copy the total claims from Part 1 (priority unsecured ciaims) from iine 6a of Scheduie ElF mw
3b. Copy the totai claims from Part 2 (nonpricrity unsecured ciaims) from line Bj of Scheduie EIF + ..._.___M
Your total annuities _$§§£Y££’_

 

 

 

Part 3: Summarize Your income and Expenses

4. Schedui'e !: Your income (Officiai Form 106|)
Copy your combined monthly income from line 12 of Scheduie l $2»°46'00

5. Schedule J.' Your Expenses (Officiai Form 106J)
Copy your monthly expenses from line 220 of Scheduie J _$2’94_____§_§0_

Officiai Form 1063um Sumrnary of Your Assets and Liabilities and Certain Statisticai information page 1

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 10 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

g No. Vou have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

E' Yes

7. What kind of debt do you have?
13 Your debts are primariiy consumer debts Consumer debts are those “incurred by an individual primarily for a personall
famiiy, or househoid purpose.“ 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

|:{ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Sratement of Vour Current Monfhly lncome: Copy your total current monthly income from
orriciai Form izzA-i i_ine ri; on, Form 1225 i_ine ii;oR, Form 1220-1 i_irie 14. $2’73°'°0

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim

From Part 4 on Schedule E/F, copy the following:

9e. Domestic support obligations (Copy line da.) _$0'00
Qb. Taxes and certain other debts you owe the government (Copy line 6b.) M
9e. Ciaims for death or personal injury while you were intoxicated {Copy line 6c.) $0'00,
9d. Student loans. (Copy line 6f.) Mg_.
9e. Obiigations arising out of a separation agreement or divorce that you did not report as A

priority ciaims. (Copy line Gg.)

9f. Debts to pension or profit-sharing plansl and other similar debts. (Copy iine Bh.) + A
99. Totat. Add lines 9a through 9f. $37,097.00

 

 

 

Officiai Form 1063um Summary of Your Assets and Liabiiities and Certain Statistical information page 2

 

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 11 Oi 53

  

Fili in this information to identify your case and this fiiing:

  

    

Debtor 1 Cassandra Loreatha Banks
First Name iiiiiddie Name test Name

         

   
 
  

 

  
 

Debtor 2
(Spouse, if filing) First Name Midcile Name Last Name

 

   
    
 
 

United States Bankruptcy Court for the: SOUTHERN DlSTRiCT OF lNDlANA

 

  

Case number
(if known)

 

[:I Check if this is an
amended filing

 
 

 

Official Form 106A/B
Schedule AIB: Property 12115

 

in each category, separately list and describe items List an asset'only once. if an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. if two married people are
fiiing together, both are equally responsible for supplying correct information. if more space is needed, attach a separate
sheet to this form. On the top of any additional pages write your name_and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

|z[ No. Goto Part 2.
ij Yes Where is the property?

 

2. Add the doiiar vaiue of the portion you own for ail of your entries from Part1, including any
entries for pages you have attached for Part 1 . Write that number here ......................................................... ') ___sm,_,?l

Describe Your Vehicies

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicies
you own that someone eise drives if you lease a vehicie, aiso report it on Schedule G: Executoiy Contracis and Unex,oired Leases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehiclesl motorcycles

[:} No

m Yes
3.i. Who has an interest in the property? Do not deduct secured ciaims or exemptions Put the
Make; Dodge Check one. amount of any secured claims on Schedule D.'
Mode|: Avenger M Debtor1 On|y Crediiors Who Have Ciaims Secured by Property.
Year. 201 2 ij Debtor 2 only Current vaiue of the Current value of the

' ___ |:| Debtor 1 and Debtor 2 oniy entire property? portion you own?
APPF°X'"‘E‘*€ m"eage‘ 151»°91_ g Ai rossi one or uio debtors and another $7,000.00 $7,000.00

 

Oiher information:
2012 Dodge Avenger (approx. 151,091 ij Check if this is community property
miles) (see instructions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicies, other vehicles, and accessories
Examples: Boats, trailers motors personal watercralt, fishing vesseis, snowmobiies, motorcycle accessories

 

|Zl No
|:] Yes
5. Add the do|iar value of the portion you own for ali of your entries from Part 2, including any
entries for pages you have attached for Part 2. Write that number here ")‘ _....M

 

 

 

Ofiiciai Form 106AIB Schedule AIB: Property page t

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 12 Of 53

Debtor1 Cassandra i_oreatha Banks Case number {if known)

 

Describe Your Perscnai and Household items

Do you own or have any legal or equitable interest in any of the following items?

10.

11.

12.

13.

14.

15.

 

Current value of the
portion you own?

Do not deduct secured
ciaims or exemptionsl

Househoid goods and furnishings
Exampies.' l\iiajor appiiances, furniture, Einens, china, kitchenware

g Nc
M Yes. Describe..... bed $100.00

Eiectronics
Exampies: Televislons and radios; audio, video, stereo, and digital equipment computers, printersl scanners;
music collections; electronic devices including celi phones, cameras, media piayers, games

[_“_] No
m YBS. Describe ..... television $200.00

Co|iectib|es of value
Exampies: Antiques and figurines; paintings, prints. or other artwork; books, pictures. or other art objects;
stamp, coinl or basebail card coliections; other coilections, memorabltla. collectibles

E[No

i;| Yes. Describe .....

Equipment for sports and hobbies
Exampfes.' Sports, photographicl exercise, and other hobby equipment bicycles, pooi tables, golf clubs, skis;
canoes and kayaks; carpentry toois; musicai instruments

E'[ No

|:| Yes. Describe .....

Firearms

Exampies: Pistols, ritles, shotguns, ammunitionl and related equipment

|Z No

m Yes. Describe.....

Clothes

Exampies: Everyday ctothes, furs, leather coats, designer wear, shoes, accessories

ij No

E[ ‘r'es. Describe ..... clothing $200.00

Jeweiry

Exampies: Everyday;‘ewe|ry, costume jewetry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
gold, silver

[_'\'Z[ No

{_'_"] Yes. Describe.....

Non-farm animals
Exampies: Dogs, cats, birds, horses

§_7] No
n Yes. Describe .....

Any other personal and household items you did not already list, including any health aids you
did not iist

[§_7_{ No
|;[ Yes. Give specific
information.............

 

Add the dollar value of ali of your entries from Part 3, inciuding any entries for pages you have
attached for Part 3, write the number here ............................ .......... 9 M

 

 

 

 

Oiticial Form 106A!B Scheduie AIB: Property PEQE 2

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 13 Oi 53

Debtor1 Cassandra Loreatha Banks Case number (i§ known)

m Describe ‘(our Financiai Assets

Do you own or have any legal or equitable interest in any of the foilowing?

16.

17,

18.

19.

20.

21.

22.

23.

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptionsl

Cash

Exampies: lVloney you have in your vvaltetl in your home, in a safe deposit box, and on hand when you file your
petition

[\7_{ No

|:| Yes Cash:

Deposits of money

Examp!es: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
brokerage housesl and other similar institutions if you have muitipie accounts with the same
institution, list each.

|Z[No

ij Yes ............................ institution name:

Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage firms, money market accounts

MNO

|:| Yes institution or issuer name:

Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnership, and joint venture

m No
[_'_| Yes. Give specific
information about
them Name of entity: % of ownership:

Government and corporate bonds and other negotiable and non-negotiable instruments
Negoiiabie instruments inciude personal checks, cashiers' checks, promissory notes, and money orders.
iven-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

l

|zl No

l:| Yes. Give specific
information about
them issuername'.

Retirement or pension accounts
Exampies; lnterests in iRA, ER|SA, Keogh, 401(|<), 403(b). thrift savings accounts, or other pension or
profit~sharing plans

|:] No
M Yes. i_ist each
account separately Type of account: institution name:

401(!<) or similar pian: 401(k) $3,900.00

 

Security deposits and prepayments

Your share ot all unused deposits you have made so that you may continue service or use from a company
Examp!es: Agreements with iandlords, prepaid rent, public utilities (electric, gas, water), tetecommunications
companies or others

M No

g Yes ............................ institution name orindividual:

Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
|zf No

m Yes issuer name and description:

Oificial Form 1 OBAIB Scheduie AlB: Property Pa§e 3

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 14 Oi 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

gun

ij Yes institution name and descriptionl Separately file the records of any interests 11 U.S.C. § 521(c)

25. Trusts, equitable or future interests in property (other than anything listed in line ‘i), and rights or
powers exercisable for your benefit
g No
[:| Yes. Give specific
information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property ;
Examples: |nternet domain names, websites, proceeds from royalties and licensing agreements
|I No
ij Yes. Give specific
information about them

27. Licensesl franchises, and other general intangibles
Examples: Building permitsl exclusive llcenses, cooperative association holdingsl liquor iicenses, professional licenses
E[ No
g Yes. Give specific
information about them

illloney or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

|z| No

ij Yes. Give specific information Federai:
about them, including whether
yee already filed the returns State=

and the tax years...................... Locai.

29. Famiiy support
Exampies: Past due or lump sum aiimony, spousal support child support, maintenance, divorce settlement property settlement

|JNo

g ¥es. Give specific information Aiimony:
Niaintenance:
Suppoit:
Divorce settlement
Property settlement

30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers‘
compensationl Socia| Security benefits; unpaid loans you made to someone else

E{No

[:| Ves. Give specificinformation

31. interests in insurance policies
Exampies: Health, disability, or life insurance; hesith savings account (HSA); credit, hcmeowner's, or renter's insurance
E[ No
i:| Yes. Name the insurance
company of each policy
and list its value................ Company name: Beneficiary: Surrender or refund value:

Official Form 106A/B Scheduie AIB: Property page 4

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 15 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

32.

33.

34.

35.

36.

 

Any interest in property that is due you from someone who has died
if you are the beneficiary ot a living trust, expect proceeds from a life insurance polioy, or are currently
entitled to receive property because someone has died

l'_\?_fNo

|:j Yes. Give specific information

Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidentsl employment disputes insurance claims, or rights to sue

mNo

m Yes. Describe each claim........

Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
rights to setoff claims

MNo

m Yes. Describe each claim ........

Any financial assets you did not already list

E[No

ij Yes. Give specific information

 

Add the dollar value of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here ..................................................... ............. -) $3»900-00

 

 

 

m Describe Any Business-Related Property You Own or Have an interest |n. List any real estate in Part 'l.

37.

38.

39.

40.

41.

42.

Do you own or have any legal or equitable interest in any business-related property?

M No, Go to Part 6.
|:} Yes. Go to line 38.

Current value of the

portion you own?

Do not deduct secured

claims or exemptions
Accounts receivable or commissions you already earned

|ZNO

ij Yes. Describe..

Oftice equipmentl furnishings, and supplies
Examples: Business~related computers, software, modems, printersl copiers, tax machines, rugs, telephones,
desks, chairs, electronic devices

E[No

m Yes. Describe..

llllachinery, lixtures, equipment, supplies you use in business, and tools of your trade

E|No

g Yes. Describe..

inventory

|ZNo

|:| Yes. Describe..

interests in partnerships orjoint ventures

|z[No

m Yes. Describe ..... Name of entiiy: % of ownership:

Official Form iOEA/B Scheduie AIB: Property page 5

 

Debtor1 Cassandra Loreatha Banks Case number (if known)

43.

44.

45.

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 16 Of 53

Customer ilsts, mailing iists, or other compilations

[,Z] No

m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § rO’l(¢iiA))?
|:| No
g Yes. Describe.....

Any business-related property you did not already list

E[No

ij Yes. Give specific information

 

Add the dollar value of all of your entries from Part 5, including any entries for pages you have
attached for Part 5. Write that number here.... ............ ...... -) _____M

 

 

 

 

if you own or have an interest in farmland, list it in Part 1.

W Describe Any Farm- and Commerciai Fishing-Re|ated Property You Ciwn or Have an interest in.

46.

47.

4B.

49.

59.

51.

52.

 

Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

iz[ No. Goto Part 7.
|:] Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions
Farrn animals
Examples: i_ivestock, poultry, farm-raised fish

121 No
ij Yes....

Crops-»either growing or harvested

M No
m Yes. Give specific
information................

Farm and fishing equipment, impiements, machinery, fixtures, and tools of trade
E[ No

m Yes....

Farm and fishing supplies, chemicais, and feed

M No

ij Yes.,..

Any farm- and commercial fishing-related property you did not already list

m No
g ¥es. Give specific
information ................

 

Add the dollar value of all of your entries from Part 6, including any entries for pages you have
attached for Part 6. Write that number here ........................... ............. .. .......... ") ___M

 

 

 

Describe A|l Property You Own or Have an interest in That You Did Not List Above

53.

Do you have other property of any kind you did not already list?
Examples: Season lickets, country club membership

MNO

ij Yes. Give specific information

Official Form lOBAIB Scheduie AIB: Property page 6

 

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 17 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ............................................. ') _._...__$_OL

 

 

 

List the Totais of Each Part of this Form

55. Part‘l: Totai real estate, line 2 .......................... .. ............... ") $0.00

 

56. Part 2: Totai vehicles, line 5 $7!000.00

 

 

 

 

 

 

57. Part 3: Totai personal and household items, line 15 $500.00
58. Part 4: Totai financial assets, line 36 $3,900.00
59. Part 5: Totai business-related property, line 45 $0.00
60. Part 6: Totai farm- and fishing-related propertyl line 52 $0.00
61. Part ?: Totai other property not listed, line 54 + $0.00
Copy personal
62. Totai personal property. Add lines 56 through 61 $11!400.00 propertytora¢ 5 + $11,400.00
63. Totai of all property on Scheduie AlB. Add line 55 + line 62 $11!400.00

 

 

 

Officiai Form 106AIB Scheduie AIB: Property page 7

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 18 Of 53

Fil| in this information to identify your case:

 

 

 

 

 

Debtor 1 Cassandra Loreatha Banks
First Name Middle Name Last Name
Debtor 2
(Spou$e. if filing) First Name Nliddle Name Last Name
United States Bankruptcy Court for the: SOUTHERN DiSTRlCT OF iND|ANA m Check if this is an
Case number amended filing
(if known)

 

Official Form 1060
Scheduie C: The Property ¥ou Claim as Exempt 7 04116
w

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Scheduie A/B: Property (Official Form iOSA/B) as your source, list the property that you claim as exempt if more
space is needed. li|i out and attach to this page as many copies of Part 2.‘ Addiiional Page as necessaryl On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternativeiy, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory llmit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. |-lowever, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would he limited to the applicable statutory amount.

m identify the Property You Ciairn as Exempt

‘i. Which set of exemptions are you claiming? Check one oniy, even if your spouse is filing With you,

[z{ You are claiming state and federal nonbankruptcy exemptionsl 11 U.S.C. § 522(1))(3}
|:] You are claiming federal exemptions ll U.S.C. § 522(b){2}

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information beiow.

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Scheduie A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

 

 

Scheduie A/B each exemption

Brief description: $1 00.00 121 $100.00 lnd. Code § 34-55-10-2(¢)(2)
bed ij 100% of fair market
Line from Scheduie A/B: 6 Va|u.e' up to any

applicable statutory

limit
Brief descriptionl $200.00 121 $200.00 lnd. Code § 34-55-10-2{¢)(2)
television g iuu% affair market
Lrne from schedule A/B: 7 "a‘“?' up t° any

applicable statutory

limit

 

3. Are you claiming a homestead exemption cf more than $160,375?
(Subiect to adjustment on 4r01/19 and every 3 years after that for cases filed on or after the date of adiustment.)

MND

ij Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

ij No
|:i \’es

Oftioiai Form 1060 Scheduie C: The Property You Claim as Exempt page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 19 Of 53

 

 

Debtor1 Cassandra Loreatha Banks Case number (if known)
Part 2: Additionai Page
Brief description of the property and line on Current vaiue of Amount of the Specific laws that allow exemption
Scheduie AfB that lists this property the portion you exemption you claim
0Wi1

Copy the value from Check only one box for

 

 

 

Scheduie A/B each exemption
Brief description: $200.00 [Z[ $200.00 lnd. Code § 34-55~10-2(c)(2)
clothing g 100% of fair market
Line from Scheduie A/B.‘ 11 Va|u.e’ up to any
_ applicable statutory
limit
Brief description: $3,900.00 m $3,900.00 |nd. Code § 34-55-10-2{c)(6)
401(|<) g 100% of fair market
use from schedule A/e.~ 21 "a'“?’ up t° any
_ applicable statutory
limit

 

Officiaf Form 1066 Schedule C: The Property You C|airn as Exempt page 2

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 20 Of 53

Fill in this information to identify your case:

Debtorl Cassandra Loreatha Banks
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Mldd|e Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRlCT OF lND|ANA

Case number
(if known)

 

l:| Check il this ls an
amended filing

 

 

Official Form 106D
Scheduie D: Credltors Who Have Ciaims Secured by Property 12115

 

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying
correct information if more space is needed, copy the Additionai Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

[| No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
[Z[ Yes. Fi|i in all of the information beiow.

List A|l Secured Ciaims

2. List all secured claims. if a creditor has more than one secured
claim, list the creditor separately for each claim. lf more than one
creditor has a particular claim, list the other creditors in Part 2. As
much as possible, list the claims in alphabetical order according to the
creditors name

 

 

 

Describe the property that
secures the claim: $31700-09 $7,990-00 $1,700.00
Curtis Auto Sa|es
meanings name 2012 Doclge Avenger (approx.
7550 W washington st 151,091 miles)

 

Nurnber Street

 

As of the date you file, the claim is: Check all that apply.
g Contingent

 

 

indianapolis lN 46222 E| Unliquidated
Clty State Z|P Code m Disputed
Wh° owes the debt? Check one Nature of lien. Check all that apply.

M Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

|:| At least one of the debtors and another

g An agreement you made (such as mortgage or secured car loan)
g Statutory lien (such as tax lien, mechanics lien)
g .ludgment lien from a lawsuit
g Other (inc|uding a right to offset)
|°_‘l Check if this claim relates installment Contract
to a community debt

Date debt was incurred 2l2018 Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write
that number here: $8!700.00

 

 

if this is the last page of your form, add the dollar value totals from
all pages. Write that number here: $8!700.00

 

 

 

Ofliclal Form 106D Scheduie D: Creditors Who Have Ciaims Secured by Property page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed O3/25/19

EOD 03/25/19 14216:23 PQ 21 Of 53

Fill in this information to identify your case:

Debtor1 Cassandra

FlrSl Name

Debtor 2

Loreatha
Nlidd|e Name

Banks
Last Name

 

(Spouse, if tillng} Firsi Nerne

l‘vliddle Name

Last Name

United Siates Bankruptcy Court for the: SOUTHERN DlSTRlCT OF lNDlANA

Case number

 

(if known)

 

|:l Check ii this ls an
amended filing

 

Officla| Form 106E/'F

Scheduie EIF: Creditors Who Have Unsecured Ciaims

12115

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORl'l`Y claims and Part 2 for creditors with NONPR|OR|TY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Scheduie AIB: Property (Oit"rcial Form 106AlEl) and on Scheduie G: Execurory Contracts and Unexpired Leases (Ofiicia| Form 1066}.
Do not include any creditors with partially secured claims that are listed ln Scheduie D: Creditors Who Hol'd Ciaims Secured by Property.
lt more space is needed, copy the Partyou need, fill lt out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (lf known).

List Ail of ¥our PR|ORiTY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

g No. Go to Part 2.
E'l Yes.

2. List all of your priority unsecured claims. li a creditor has more than one priority unsecured claim, list the creditor separately for each
ciain'i. For each claim iisted. identify what type of claim it is. if a claim has both priority and nonpriorlty amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. lf
more space is needed for priority unsecured claims. fill out the Continuation Page of Part 1. if more than one creditor holds a particular

clalm, list the other creditors in Part 3.

(For an explanation of each type of claim. see the instructions for this form in the instructi_

 

 

 

 

 

 

 

 

 

2.1
indiana Department of Reverlue
Ption'ly Crer.titor’s Name
100 N. Senate Ave. Room N205
Number Street
indianapolis |N 46204
City State Z|P Code

Who incurred the debt? Check one.
E[ Debtor1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
|:l At least one of the debtors and another
|'_'| Check if this claim is for a community debt
ls the claim subject to offset?
No

m Yes

Official Form 106E/F

` Scheduie Ein Creditors Who Have Unsecured Ciaims

  
 

$261,00

$261.00 $o.oc

 

Last 4 digits of account number _

When was the debt incurred? 2016

As of the date you file, the claim is: Check all that app|y.
Contingent

m Unllquidated

l___l Disputed

Type of PRlOR|TY unsecured ciaim:

g Domestic support obligations

M “l“axes and certain other debts you owe the government

m Ciaims for death or personal injury while you were
intoxicated

[:] Other. Specify

page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 22 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

m Your PRloRlTY unsecured claims -- continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

22 $1,000.00 $1,000.00 $o.oo
lnternal Revenue Service
Priomy Crednofs Name Last 4 digits of account number _ _ _
PO BOX 7346 When was the debt incurred? 2016
Number Street

 

 

As of the date you file, the claim is: Check all that apply.

 

 

Contingent
Unii uidated
Philade|phia PA 19101 § Diquuted
Ciry State Z|P Code
Who incurred the debt? Check one. Type of PRtOR|TY unsecured ctain‘l:
[Z| Debtor1 OHFY g Dornestic support obligations
m Debioi` 2 °niy E] Taxes and certain other debts you owe the government
ij Debtor1 and Debioi' 2 OFW [:] Ciaims for death or personal injury while you were
m At least one of the debtors and another intoxicated

|:| Check if this claim is for a community debt E| Other. Specify

is the claim subject to offset?
No

|:| Yes

Official Form 106EIF Scheduie EiF: Crectitors Who Have Unsecured Ciaims page 2

 

Case 19-01871-RL|\/|-7 DOC 1 Filed O3/25/19 EOD O3/25/19 14216:23 PQ 23 Ol 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

List Ail of Your NONPR|OR|TY Unsecured Ciaims

3. Do any creditors have nonpriority unsecured claims against you?
jj No. You have nothing to report in this part. Subrnit this form to the court with your other schedulesl

|zj Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
if a creditor has more than one nonpriorily unsecured claim, list the creditor separately for each cialrn. For each claim listed. identify what
type of claim it is. Do not list claims aiready included in Part t. if more than one creditor holds a particular claim, list the other creditors in
Part 3. if more space is needed for nonpriority unsecured claimsl fill out the Continuaiion Page of Part 2.

 

4.1

 

 

 

Acceierated Financial Solutions
Nonpriority Creditor's Name

PO BOX 5714

Number Street

 

 

 

Greenville SC 29606
Cily Stale ZiF' Code
Who incurred the debt? Check one.

|z‘j Debtor1 only
Debtor 2 only
jj Debtor 1 and Debtcr2 only
|:[ At least one of the debtors and another

m Check lt this claim is for a community debt
ls the claim subject to oftset?

E[ No
|:| Yes

4.2
Actvanced Debt Collection

 

 

 

 

 

Nonpriority Creditor's Name
Henry Tekoiste, Esq.
Number Slreet

6284 Rucker Rd, Ste Ni

 

 

indianapolis lN 46220
Clty State Z|P Code
Who incurred the debt? Check one.

Debtor 1 only
|:| Debtorzon|y
|:j Debtor1 and Debtor 2 only
jj At least one of the debtors and another
j:| Check if this claim is for a community debt
ls the claim subject to offset?
|z[ No
j:| Yes

Official Form 106E/F

Scheduie Eti Creditors Who Have Unsecured Ciaims

 

$1,273.00

Last 4 digits of account number
When was the debt incurred?

2018
As of the date you file, the claim is: Check all that apply.

l:| Contingent
|:j Unliquidated

jj Disputed

Type of NONPR|OR|TY unsecured claim:
jj Student loans
|:j Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
|:| Debts to pension or profit-sharing pians. and other similar debts
w Other. Specify
TENlPO LLC

$455.1 1
Last 4 digits of account number

When was the debt incurred?

201 6
As of the date you file, the claim is: Check ali that apply.
I:I Contingent

jj Uniiquidated

|:| Disputed

Type of NONPRIORlTY unsecured claim:
n Student loans
jj Obiigatlons arising out of a separation agreement or divorce
that you did not report as priority claims
g Debts to pension or profit-sharing plans, and other similar debts
121 Other. Specify
Fees

page 3

 

Case 19-01871-RL|\/|-7 DOC 1 Filed O3/25/19 EOD O3/25/19 14216:23

Debtor1 Cassandra Loreatha Banks

Pg 24 of 53

Case number (if known)

 

m Your NONPRIORI?`Y Unsecured Ciaims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.3

 

 

 

 

Dept of EducationiNavient

 

Nonpriority Credilor‘s Name
PO Box 9635
Number Slreet

 

 

 

Wllkes Barre PA 18773
Cily State ZlP Code
Who incurred the debt? Check one.

g Debtori only
|:j Debtor 2 only
Debtori and Debtor 2 only
m At least one of the debtors and another
m Check if this claim is for a community debt
ls the claim subject to offset?
E No
jj Yes

4.4

 

 

 

 

E_agle Accounts Group, lnc.
Nonpriority Creditor’s Name
PO Box 17400

 

Number Street

 

 

indianapolis lN 46217

 

City State ZlP Code
Who incurred the debt? Check one_
13 Debtor l only
Debtor 2 only
jj Debtor 1 and Debtor 2 only
m At least one of the debtors and another

L'__] Check if this claim is for a community debt
is the claim subject to offset?

m No
m Yes

4.5

 

 

 

 

Enhanced Recovery Company

 

Nonpriorily Creclitor‘s Name

PO Box 57547

 

Number Sireet

 

 

Jacksonville FL 32241
City Stale th-’ Code

Who incurred the debt? Check one,
Debtor 1 only

jj Debtorzoniy
Debtor 1 and Debtor 2 only

jj At least one ci the debtors and another

[:| Check it this claim is for a community debt
ls the claim subject to offset?

M No
jj Yes

Oflicial Form 106EiF

Scheduie E!F: Credltors Who Have Unsecured Ciaims

 

$35,836.00

Last 4 digits of account number
When was the debt incurred?

2010
As of the date you file, the claim is: Check all that apply.

m Contingent
g Un|iquidated

jj Disputed

Type of NONPRiORiTY unsecured claim:
Student loans
ij Obligalions arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
jj Other. Specity

$1,585.00
Last 4 digits of account number _ _
When was the debt incurred? 2013

As of the date you file, the claim is: Check all that apply.

l:l Contlngent
jj Unliquldated
m Disputed

Type of NONPR|OR|TY unsecured claim:
Student loans
Obligatlons arising out of a separation agreement or divorce
that you did not report as priority claims
|:| Debts to pension or profit-sharing plans, and other similar debts
M Other. Specify

Citizens Energy Group

$324.00
Last 4 digits of account number
When was the debt incurred?

201 8
As of the date you file, the claim is: Check all that apply.

|:i Conlingent
m Unliquidaied
[_] Disputed

Type of NONPRlOR|TY unsecured claim:

jj Student loans
Obligations arising cut of a separation agreement or divorce
that you did not report as priority claims
Debts to pension cr profit-sharing plans, and other similar debts
jt_?j Other. Speclfy
Sprint

page 4

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23

Debtor1 Cassandra Loreatha Banks

Case number (if known)

 

Your NONPR!OR|TV Unsecured Ciaims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page,
4.6
Harris & Harris LTD

 

 

 

 

 

Nonpriority Creditor's Name

111 W. Jackson Blvd. S 400

 

 

 

 

Number Street
Chicago lL 60604
City State ZiP Code

Who incurred the debt? Check cne.
|z[ Debtori only
Debtor 2 only
jj Debtor1 and Debtor 2 oniy
|:j At least one of the debtors and another

[_'_'} Check if this claim is for a community debt

ls the claim subject to offset?
m No
|:{ Yes

4.7

 

 

 

 

Heritage Acceptance Corp.

 

 

Nonpriority Creditor's Name
Charles C. Gaver, l|l
Number Street

121 S. Nlain Street

 

 

Elkhart iN 46516

 

city State ZrP Code
Who incurred the debt? Check one.
Debtor 1 only
g Debtor 2 only
Debtor 1 and Debtor 2 only
m At least one of the debtors and another

|“_`] Check if this claim is for a community debt
ls the claim subject to offset?

M No
jj Yes

4.8

 

 

 

 

lC Systems, inc.

 

Nonpriority Creditor's Name
PO Box 64378

 

Number Slreet

 

 

Saint Paul NiN 55164

 

City State ZiF' Code
Who incurred the debt? Check one.
M Debtor1 only
Debtor 2 only
E Debtor 1 and Debtor 2 only
[:] At least one of the debtors and another

g Check if this claim is for a community debt

is the claim subject to offset?
g No
g Yes

Oificial Form 106EIF

Last 4 digits oi account number _ _
2016
As of the date you file, the claim is: Check all that apply.

|:} Contingent
[] Un|iquidated

[_] Disputed

When was the debt incurred?

Type of NONPR|OR|TY unsecured claim:
E Student loans
Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
M Other. Specify
lU Health

Last4 digits of account number
When was the debt incurred?

_Z_ _2_ _1_ _2_
2018

As of the date you filel the claim is: Check all that apply
|:j Contingent

|:] Un|iquidated

jj Disputed

Type of NONPR|OR|T‘( unsecured claim:
Student loans
jj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify
Car Repossession

Last 4 digits of account number

When was the debt incurred? 2014

As of the date you file, the claim is: Check atl that apply.
|:I Contingent

|:| Uniiquidated

|:] Disputed

Type of NONPRIORETY unsecured claim:
Student loans
Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts
|Zf Other. Specify
AT&T

Scheduie Ele Creditors Who Have Unsecured Ciaims

¢

Pg 25 of 53

 

$473.00

$8,044.00

$272.00

page 5

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23

Debtor1 Cassandra Loreatha Banks

Case number (if known)

 

m Your NONPRlOR|TY Unsecured Ciaims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

 

 

 

 

 

 

 

 

4.9
Mtramed Revenue Group
Nonpriority Creditor‘s Name
991 Oai< Creek Dr
Number Streei
Lombard lL 60148
Clty State ZEP Code
Who incurred the debt? Check one.

E[ Debtor1 only
Debtor 2 only
m Debtor1 and Debtor 2 oniy
E| At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

 

 

 

 

 

 

M No
jj Yes

4.i0
Rainbow Reaity Group
Nonpriority Creditor‘s Name
cio Henry K Tekolste, Esq
Number Street

6284 Rucker Rd, Ste. Nl

 

 

 

indianapolis lN 46220
Clty Stale ZlP Code
Who incurred the debt? Check one.

M Debtor1 only
Debtor 2 oniy
m Debtor 1 and Debtor2 only
['_] At ieast one of the debtors and another

|:j Check if this claim is for a community debt
is the ciaim subject to offset?

 

 

 

 

 

 

|zj No
jj Yes
4.11
Westpark Townhomes “
Nonpriority Crediior’s Name
Peters & Steel, LLC
Number Sireet

39025, Otis Ave, Ste. 200

 

 

indianapolis lN 46216

 

City State ZiP Code
Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only
Debtor 1 and Debtor 2 oniy
g At least one oi the debtors and another

m Check if this claim ls for a community debt
ls the claim subject to offset?

E'[ No
jj Yes

Official Form 106EIF

Last 4 digits of account number

When was the debt incurred? 2017

As of the date you file, the claim is: Check all that apply.
|:[ Contingent

jj Unthuldated

jj Disputed

Type of NONPRIORITY unsecured claim:
Student ioans
jj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
jzf Other. Specify
Eskenazi Health

Last 4 digits of account number L
When was the debt incurred? 2017
As of the date you file, the claim is: Check all that apply.

on lngen
C t' t
g Unliquldated
l:| Disputed

ill

Type of NONPR|OR!TY unsecured ciairn:
Sfudent loans
[| Obligatlons arising out of a separation agreement or divorce
that you did not report as priority claims
m Debts to pension or profit-sharing plans, and other simiiar debts
E[ Other. Speciiy
Contract Breach

Last 4 digits of account number

2010
As of the date you file, the claim is: Check all that apply.

|'_`j Contingent
|:j Unliquidated

jj Disputed

When was the debt incurred'?

Type of NONPRiORlTY unsecured claim:
Studenl toans
jj Obligations arising out oi a separation agreement or divorce
that you did not report as priority claims
jj Debts to pension or profit-sharing pians, and other similar debts
121 Other. Specify
Contract Breach

Scheduie EIF: Creditors Who Have Unsecured Ciaims

Pg 26 of 53

 

$536.00

$6,465.09

$901.00

page 6

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 27 0153

Debtor1 Cassandra Loreatha Banks

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

5= Totai the amounts of certain types of unsecured claims. Thls information is for statisticat reporting purposes on|y.
28 U.S.C. § 159. Add the amounts for each type of unsecured ciaim.

Totai claims Ba.

from Part 1

Bb.
6c.
6d.

Se.

Totai claims 6f.
from Part 2

Bg.

Bh.

E:`»E.

Gj`.

Official Form 106EIF

Domestic support obligations
Taxes and certain other debts you owe the government
Ciaims for death or personal injury while you were intoxicated

Other. Add ali other priority unsecured claims. Write that amount here.

Total. Add lines 6a through Gd.

Student loans

Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other, Add ali other nonpriority unsecured claims. Write that amount here.

Total. Add lines 61 through 6l.

6a.

6b.

6c.

Sd.

Sd.

6f.

dg.

Bh.

6i.

Sj.

Scheduie ElF: Creditors Who Have Unsecured Ciaims

Totai claim

$0.00
$1,261.00
$o.oo

$0.00

 

 

$1,261 .00

 

 

Totai claim

$35.836.00

$0.00

$e.oo

$20,833.20

 

 

$56!669.20

 

 

page 7

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 28 0153

Fiil in this information to identify your case:

 

 

 

Debtor 1 Cassandra Loreatha Banks
First Name Middle Name t_ast Name

Debtor 2

{Spouse, if flilng) Flrst Name Mtcid|e Name Last Name

United States Bankruptcy Court for lite: SOUTHERN DlSTRlCT OF lNDlANA

gfa:reol`ih:inn)rber jj Check if this is an

amended filing

 

 

Oificial Form 1068
Scheduie G: Executory Contracts and Unexpired Leases 12115

 

Be as complete and accurate as possible. if two married people are ftiing together, both are equally responsible for supplying
correct information |f more space is needed, copy the additional page, fill it outl number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if knownj.

1. Do you have any executory contracts or unexpired leases?

g Nok Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
g Yes. Fili in ali of the information below even if the contracts or leases are listed on Scheduie A/B: Property (Oiflclai Form iOBAi'B).

2. List separately each person or company with whom you have the contractor lease. Then state what each contract or lease
is for (for exampie, rent, vehicle leasel cell phone). See the instructions for this form in the instruction booklet for more examples of
executory contracts and unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or lease is for

Offlclai Form 1066 Scheduie G: Executory Contracts and Unexpired Leases Page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 29 Of 53

Fit| in this information to identify your case:

 

 

 

Debtor 1 Cassandra Loreatha Banks
First Name Nilc|dle Name Last Name

Debtor 2

(Spouse, if fiiing) First Name Middls Name Last Name

United Stafes Bankruptcy Court for the: SOUTHERN DISTRlCT OF lND|ANA

§.i`.fa[;sreoixinr;tber |'_'l Check ii this is an

amended filing

 

 

 

Official Form 106i-l

Scheduie H: Your Codebtors 12115
w
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible lf

two married people are filing together, both are equally responsible for supplying correct information lf more space is

needed, copy the Additionai Page, fill it out, and number the entries in the boxes on the left. Attach the Additlonal Page to this

page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are tiiing a joint case, do not list either spouse as a codebtor.)
E[ No
|:| Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Commum'iy property states and territories
inctude Arizona, Callfornla, ldaho, Louisiana, Nevada, Nevv lVlexico, Puerto Rlcc, Texas, Washington. and Wisconsin.)

m No. Go to tine 3.

g Yes. Did yourspouse, former spouse, or legal equivalent live with you at the time?
|`_‘| No
|:| Yes

3. |n Column 1, list ali of your codebtors. Do not include your spouse as a codebtor lt your spouse is filing with you. List the
person shown in line 2 again as a codebtor only if that person ls a guarantor or cosigner. llllake sure you have listed the
creditor on Scheduie D (Ofiicial Form 1060), Scheduie E/F (Official Form 106EIF), or Scheduie G (Official Form 1066). Use
Scheduie D, Scheduie E/F, or Scheduie G to fill out Co|umn 2,

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that appiy:

Officia| Form 106H Scheduie H: Your Codebtors page t

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 30 Of 53

Fi|i in this information to identify your case:

 

 

 

Debtor1 Cassandra Loreatha Banks

Firsi Name i‘vliddie Name Last Name Check if this is:
Debtor 2 . .
(SpOUSB, if filing) First Name Middie Name Last Name m An amended hung

E:| A supplement showing postpetition

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF INDlANA _ _
chapter 13 income as of the following date:

Case number
(if known)

Otficial Form 106i
Scheduie l: Your income 12115

 

 

N!Nl l DD l YYYY

 

 

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information lfyou are married and not fiting jointly, and your spouse is living with you,
include information about your spouse. if you are separated and your spouse is not filing with you, do not include information
about your spouse. if more space is neededl attach a separate sheet to this form. On the top of any additional pages, write
your name and case number {if known). Answer every question.

m Describe Empioyment

1. Fiii in your employment

 

 

 

 

 

 

 

information Debtor 'i Debtor 2 or non-filing spouse
if you have more than one
job, attach a separate page EmP|Oyme“t Status M Empl°i‘€d l:i Empl°y€d
with information about |:[ Not employed ij Not empioyed
additional empioyers. _ _ ,
Occupat:on Supervisor Patlent Support
7 include part»tirne, seasonal.
07 Se!f'emp|°yed Work- Employer's name Re$OUl'Ce Tl'eafmerlf Facilify
OCCUPHUO“ may inciud§ _ Empioyer's address 1404 S. State Ave
Studem OF homemake?» if lt Number Sireei Number Street
app§les.
indianapolis iN 46203
City State Zip Code City State Zip Code

How long employed there? 3 years 3 months

Give Details About monthly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any iine, write $0 in the space. lnciude your
non-filing spouse unless you are separatedl

if you or your non-flian spouse have more than one employer, combine the information for ali empioyers for that person on the lines beiow. ii
you need more space, attach a separate sheet to this form.

 

 

 

 

For Debtor1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, saiary, and commissions (beiore all 2. $2,730.00
payroli deductions). if not paid monthiy, calculate what the monthly wage
would be.
3. Estlmate and iist monthly overtime pay. 3. + $0.0D
4. Caicuiate gross inoome. Add iine 2 + line 3. 4. $2,73{},00

 

 

 

 

 

 

Oiticlai Form i06| Scheduie i: ‘(our income page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 31 Of 53

Debtor1 Cassandra Loreatha Banks

10.

11.

12.

13.

Officiai Form 1061

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor1 For Debtor 2 or
non-filing spouse

Copy line 4 here ................................................................................. -) 4. $2,730_00
List aii payroll deductions:
5a. Tax. Medicare, and Sociai Security deductions 5a $509.00
5b. ivlandatory contributions for retirement plans 5b. $0.00
5e. Vo|untary contributions for retirement pians 5e. $175.00
5d. Required repayments of retirement fund loans 5d. $0.00
5e. insurance 5e. $0.00
5f. Domestic support obligations 5f. $0.00
59. Union dues 59. $0.00
5h. Other deductionsl

Specify: 5h.+ $O.UO
Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5a + 5f + 6. $634,00
5g + 5h.
Caicuiate total monthly take-home pay. Subtract line 6 from fine 4. 7_ $2,046_00
List ali other income regularly received:
Ba. Net income from rental property and from operating a 8a. $0,00

business, profession, or farm

Attach a statement for each property and business showing

gross receipts, ordinary and necessary business expenses1 and

the total monthly net income.
Bb. interest and dividends Bb. $O,UD
Bc. Famiiy support payments thatyou, a non-filing spouse, or a Bc. $0_00

dependent regularly receive

lnctude allmony. spousal support child supportl maintenance

divorce settlement and property settlement
8d. Unempioyrnent compensation Sd. $0_00
8e. Sociai Security 8€. $0.00
Bf. Other government assistance that you regularly receive

include cash assistance and the value (if known) or any non-

cash assistance that you receive, such as food stamps

(benefits under the Supplemental Nutrition Assistance Program)

or housing subsidiesl

Specify: Bf. $0.00
Bg. Pension or retirement income 89. $0_00
8h. Other monthly income.

Specify: Bh.+ $0_[)0
Add ali other income. Add lines 8a + 8b + Bc + Bd + Se + Bf + BQ + Bh. 9. $(],00
Caicuiate monthly income. Add line 7 + line 9. iO. $2,046_00 = $2,045_00

Add the entries in line 10 for Debtor1 and Debtor 2 or non-filing spouse
State all other regular contributions to the expenses that you list in Scheduie J.

 

 

 

 

 

 

 

 

include contributions from an unmarried partner. members of your househoid, your dependentsl your roommates, and other
friends or reiatives.

Do not inciude any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Scheduie J.

Speoify: 'ii. + $0.00
Add the amount in the last column of line 16 to the amount in line 11. The result is the combined monthly 12. $2 046,00
income Write that amount on the Summary of YourAssets and Liabilitles and Certain Statistical lnformation, C b_ d

orn me

 

if it applies

Do you expect an increase or decrease within the year after you file this form?

 

 

 

monthly income

 

iii NG- None.

[] Yes. Explain:

 

 

 

Scheduie i: Your income

 

page 2

Case 19-01871-RL|\/|-7 DOC 1 Filed O3/25/19 EOD O3/25/19 14216:23 PQ 32 Of 53

Fili in this information to identify your case:

 

Check if this is:

 

 

 

 

 

Debtor1 Cassandra Loreatha Banks f_“| An amended filing

F'rst Name M‘ddie Name l`aSt Name ij A supplement showing postpetition
Debtor 2 chapter 13 expenses as of the
(spouse, ii fliing) nra Name insure Name Last Name following defer
United States Bankruptcy Court forthe: SOUTHERN DlSTRlCT OF lND|ANA W
Case number
(if known)

 

Officlal Form tOGJ
Scheduie J: Your Expenses 12l15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying
correct information if more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question

m Describe Your Household

'l. is this a joint case?

M No. Go to line 2.
[| ‘fes. Does Debtor 2 live in a separate househoid?

f:|No

|:| Yes. Debtor 2 must tile Official Form 1063-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? |Zf No

 

 

 

 

 

 

- - - - Dependent‘s relationship to Dependent‘s Does dependent
Do not list Debtor1 and g ;}erséa::|::E;et:ids;:;mmamn Debtor 1 or Debtor 2 age live with you?
Debtor 2. g No
Yes

Do not state the dependenls‘ g

]:| No
names.

]:| Yes

[| No

[| Yes

E| No

[:| Yes

l:| No

|:| Yes

3. Do your expenses include [_V_] Ng

expenses of people other than L‘] yes

yourself and your dependents?

m Estimate Your Ongoing illlonthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. if this is a supplemental Scheduie J, check the box at the top of
the form and fill in the applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Scheduie l: Your income (Official Form 106|.) Your expenses
4. The rental or horne ownership expenses for your residence. 4. §600.00

include first mortgage payments and any rent for the ground or lot.
if not included in line 4:

4a Real estate taxes 4a §0.00
4b. Property. homeownersl or renter's insurance 4b. §0.00
4c. Horne maintenance repair, and upkeep expenses 4c. §0.00
4d. Homeowner's association or condominium dues 4d. §0.00

Official Form 1 OSJ Scheduie J: Your Expenses page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 33 Of 53

Debtor1 Cassandra Loreatha Banks

10.
11.
12.

13.

14.

15.

16.

17.

18.

19.

Officia| Form 106J

 

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Eiectricity, heat, natural gas

Sb. Water, sewer, garbage collection

6c. Teiephone, ce|i phone. internet, sateiiite, and
cable services

Gd. Other. Specify:

 

Food and housekeeping supplies
Chiidcare and children's education costs
Clothing, iaundry, and dry cleaning
Persona| care products and services
Medical and dental expenses

Transportation. lnciude gas, maintenance bus or train
fare. Do not include car payments

Entertainment, clubs, recreation, newspapers,
magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Heaiih insurance
15c. Vehicle insurance

15d. Otherinsurance. Specify:

 

'l‘axes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

lnstal|rnent or lease payments:

17a. Car payments for Vehicie t
17b. Car payments for Vehicie 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on iine 5, Scheduie l, ‘i'our income (Offlcial Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Scheduie J: Your Expenses

Case number (if known)

Your expenses

5. 0.00

Sa. §0.00
Sb. §O.DO
6c. §85.00

ed- §0.00
7. §300.00
8. §0.00
9. §150.00
10. §175.00
'l'i. §0.00
12. §275.00

13. 0.00
14. 0.00
15a $0.00
1511 $o.oo
15a $100.00
iad $o.oo '
ie. o.oo

17a. §360.00
17b. §0.00
17c. §0.00
17d. §0.00
18. $0.00

19. 0.00

page 2

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 34 Of 53

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Cassandra Loreatha Banks Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
Scheduie l: \'our |ncome.
20a Nlortgages on other property 20a. §0.00
20b. Real estate taxes 2011 §0.00
20c. Property, homeownersl or renter's insurance 20c. §0,00
20d. l\liaintenance, repair, and upkeep expenses 20d. §0_00
20e. Homeowner's association or condominium dues 20e. §0,00
21. Other. Specify: 21. +
22. Caicuiate your monthly expensesl
223. Add lines 4 through 21. 22a. §2,045.00
22b. Copy line 22 (monthly expenses for Debtor 2). if any, from Official Form 106J-2. 22b.
22c. Add line 22a and 22b. 'i`he result is your monthly expenses 220. §2,045.00
23. Caicuiate your monthly net income.
23a. Copy iine`12 (your combined monthly income) from Scheduie l. 23a §2 046,00
231). Copy your monthiy expenses from line 22a above. 23i). ... §2 045,00
23c. Sui:itract your monthly expenses from your monthiy income.
The result is your monthly net incomel 23c. 1-00
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms cf your mortgage?
iz[ No.
[| Yes_ Explain here:
None.
Official Form 106J Scheduie J: Your Expenses page 3

 

 

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 35 Of 53

Fili in this information to identify your case:

Debtor i Cassandra Loreatha Banks
First Name Nliddle Name Last Name

Debtor 2
(Spouse, if filing) First Name Midd|e Name

 

Last Name

United States Bankruptcy Court for the: SOUTHERN DlSTRiCT OF |NDIANA

Case number

(if known) l:l Check if this is an
amended filing

 

 

Official Form 106Dec

Dec|aration About an individual Debtor‘s Schedu|es 12115

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules llllaking a false statement

concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- sign snow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
g No

[,_‘_7_§ ¥es. Name of person Regenia Smith Attach Bankruptcy Petition Freparer's Notr'ce,

Dcclaratr`on, and Sr`gnature (Officiai Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and that they are
true and correct. ,

  

 

 

Signature of Debtor 2

Date
lVllVl l DD /YYYY

 

Officiai Form iOGDec Declaration About an individuai Debtor's Schedules page 1

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 36 Of 53

Fili in this information to identity your case:

 

 

 

Debtor 1 Cassandra Loreatha Banks
First Name Mlddie Name Last Name

Debtor 2

(Spouse, if tiling) First Name Middle Name i_ast Name

United States Bankruptcy Court for the: SOUTHERN DlSTRiCT OF |NDlANA

 

gfe;reor\l:_|r;iber i:| Check if this is an

amended filing

 

 

 

Oflicial Form 107
Staternent of Financiai Affairs for individuals Filing for Bankruptcy 04116
m

Be as complete and accurate as possible if two married people are filing together, both are equally responsibie for supplying
correct information if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question

Give Details About Your lliiarital Status and Where You Lived Before

1. What is your current marital status?
ij |Vlarrled
|zl Not married

2. During the last 3 yearsl have you lived anywhere other than where you live now?

EINo

n Yes. i_ist ali of the places you lived in the last 3 years. Do not inciude where you live now.

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Communr‘iy property states and territories include Arizona, Cailfornla, ldaho. Louisiana, Nevada, New Nlexlco, Puerto Rico, Texas,
Washington, and Wisconsin.)

ENo

ij Yes. l\iiake sure you fill out Scheduie H.' Your Codel)fors (Officlal Form 106i-i).

Oftlclaf Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page i

 

Debtor1 Cassandra Loreatha Banks Case number (if known)

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 37 Of 53

 

 

m Expiain the Sources of Your income

 

4. Did you have any income from employment or from operating a business during this year cr the two previous calendar years?
Fili in the totat amounth income you received from alijobs and all businesses inciuding part-time activities
if you are filing a joint case and you have income that you receive together, ilst lt only once under Debtor 1 .
[] No
E_'[ Yes. Fili in the details
Sources of income Gross income Sources of income Gross income
Check ali that apply. (before deductions Check ali that apply. (before deductions
and exclusions and exclusions
From January 1 of the current year until E[ Wages, commissions $3,539.25 ij lillagess commissions
the date you filed for bankruptcy: bonuses tips bonuses tips
ij Operating a business ij Operallng a business
For the last calendar year: E{Wages, commissions $35'760_00 |:[ Wages, commissions
d 1 t D b 31 bonuses tips bonuses tips
anua o ecem , , . . .
( ry er LY?,-;Y-S_) [:l Operatrng a business ij Operatrng a business
For the calendar year before their E[ Wages, commissions $34,900_09 i:| Wages, commissions
J 1 g D b 31 bonuses tips bonuses tips
o e , , . . .
( anuary Cem er -gY?,-;-;_) |:| Operatlng a business g Operating a business

5.

Did you receive any other income during this year or the two previous calendar years?

include income regardless of whether that income is taxable. Examples of other income are aiimony; child support Sociai Security;
unemployment and other public benefit payments pensions; rental income; interest dividends; money collected from lawsuits; royalties
and gambiing and lottery winnings. if you are in a joint case and you have income that you received together, list it oniy once under
Debtor i.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

MNO

E] Yes. Fiil in the detai|s.

Oificial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 38 Of 53

Debtor1 Cassandra Loreatha Banks Case number (ii known)

m List Certain Payments You llllade Before You Filed for Bankruptcy
6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

m No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumerdebts are defined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily for a personall family, or household purpose."

Durlng the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
ij No. Go to line 7.

i'_'] \'es. i_ist beiow each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony Also, do not lnciude payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4101/19 and every 3 years after that for cases filed on drafter the date of adjustment
EI Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

E| No. Go to line 7.

m Yes. List below each creditor to whom you paid a total cf $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and alimony
Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

Dates of Totai amount Amount you Was this payment for...
payment paid still owe
Curtis Auto Sa|es $1,080.00 $8,700.00 |:[ NlOrf§BQ€
Creditor‘s name |z[ Car
7550 W Washington St Jan’ Feb’ Mar ij Credlt card
Number Street
' m Loan repayment
m Suppliers or vendors

indianapolis lN 46222 [:] Othel'
City Staie ZlP Code
7.

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatlves; any general partners reiatlves of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony,

MNo

i'_'| Yes. List all payments to aninsider.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 39 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefited an insider?
include payments on debts guaranteed or cosigned by an insider.

E[No

m Yes. List ali payments that benefited an insider.

m identify Legal Actions, Repossessions, and Forec|osures

9. Within 1 year before you fiied for bankruptcy, were you a party in any |awsuit, court actionl or administrative proceeding?
List atl such matters, inctucting personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications and contract disputesl

|Z[No

|:i Yes. Fi|i iri the detai|s.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
seized, or ievied?
Check all that apply and fill in the details below.

[Z[ No. Goto|ine11.
m Yes. Fil| in the information beiow.

11. \Mthiri 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
amounts from your accounts or refuse to make a payment because you owed a debt?

E[No‘

ij Yes. Fi|iinthe detai|s.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officiai?

|Z No
|:i _¥es

m List certain sine and contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

E‘[No

ij ¥es. Fil| in the details for each gift.

14. Within 2 years before you fited for bankruptcy, did you give any gifts or contributions with a total value of more than $600
to any charity?

MNO

ij Yes. Fi|l in the details for each gift or contributionl

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 40 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

E[ No
i'_`| Yes. Fii| in the details

 

List Certain Payments or Transfers

16. \Mthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys. bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcyl

g No
iz[ Yes. Fi|i in the detai[s.

 

Description and value of any property transferred Date payment Amount of
Regenia Smith or transfer was payment
Person Who Was Paid made
6201 La Pas 'l'r, Ste. 230 03!14!2019 $250.00

 

 

Number Street

 

 

indianapolis lN 46268
City State Z|P Code

 

 

Email or website address

 

Person Who Made tire Payment, if Not You

17. Within 'l year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?
Do nol include any payment or transfer that you listed on line t6.

|zi No
[:| Yes. Fi|i in the detailsl

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

LV_| No
ij Yes. Fi|i in the detai|s.

19. \Mthin 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
you are a beneflclary? (`l'hese are often called asset-protection devices.)

M No
ij Yes. Fi|iinthe detaiis.

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 41 Ol 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

List Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
beneflt, closed, sold, moved, or transferred?

include checking, savingsl money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions

M'No

m Yes. Fill in the details

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
for securities, cash, or other valuables?

|z{l\lo

|:i Yes. Fil| in the detaiis.

22. Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?

[Z{No

|:l Yes. Fi|i in the detaiis.

m identify Property ‘(ou Hold or Control for Someone Eise

23. Do you hold or control any property that someone else owns? include any property you borrowed froml are storing for,
or hold in trust for someone. '

Ml\io

[:i Yes. Fil| in the detaiis.

m Give Detaiis About Environmental information

For the purpose of Part10, the following definitions app|y:

l Environmentai' law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

l Si'te means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminantJ or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. i-las any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
law?

E'[No

|:| Yes. Fi|| in the details.

Officia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 42 Oi 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

25. Have you notified any governmental unit of any release of hazardous material?

|Zf No
g Yes. Fi|l inthe details.

26. Have you been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and
orders.

E[No

[] Yes. Fiil in the details

m Give Detaiis About ¥our Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
business?

ij A soie proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
E| A membeer a limited liability company (i_LC) or limited liability partnership (LLP)

|:| A partner in a partnership

[:] An ofticer, director, or managing executive of a corporation

m An owner of at least 5% of the voting or equity securities of a corporation

121 No. None of the above applies Go to Part 12.
g Yes. Check all that apply above and fill in the details below for each business

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include
ali financial lnstitutions, creditors, or other parties.

m No
[_'_'] Yes. Fi|| in the detaiis below.

m$ign Below

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury
that answers are true and correct i understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

§ ‘"=

X

Cass

 

 

Signature oi Debtor 2

Date

 

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Oft"icial Form 107)?

m No

ij Yes

Dld you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

cl No

E] Yes, Narne of person Regenia Smith Attach the Bankruptcy Peiition Preparer's Notice,

 

Declaraiion, and Signafure (Oificia| Form 119).

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 7

 

Case 19-01871-RLl\/l-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 43 Oi 53

Flll in this information to identify your case:

Debtor 1 Cassandra Loreatha Banks
First Name Micidle Name Last Name

Debtor 2
(Spouse, if filing) First Name lliiiddle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF iNDiANA

Case number
(if known)

 

l:l Check if this is an
amended filing

 

 

Officia| Form 108
Statement of intention for individuals Filing Under Chapter 7 12115

M
if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).

m List Your creditors Who nord secured claims

'l. For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Hold Ciaims Secured by Property (Ofiicial Form 1060),
fi|i in the information below.

identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Scheduie C?

Creditor's Curtis Autg Sa|es ij Surrender the property g No

name: g Retain the property and redeem it. ij Yes

DSSCFEPHOH Of 2012 Dodge Avenger (approx. 151,091 lzl Retal" the_pr°pelly and enter into a

property miles) Reafrirmatron Agreernent.

Secu{ing debt E] Retain the property and lexplain]:

List Vour Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Scheduie G: Executory Contracts and Unexpired Leases (Ofiicial Form 1066),
fill in the information beiow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. \’ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Describe your unexpired personal property leases lMll this lease be assumed?

None.

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page i

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 44 Of 53

Debtort Cassandra Loreatha Banks Case number (if known)

m Sign Be|ow

tinder penalty of perjuryl l declare that l have indicated my intention about any property of my estate that secures a debt and
personal property that' rs subject tQ/an unexpired lease.

 

 

 

 

5 / "‘/5/ g ._r' ;§
X § § fif»;~,, , . a ,:/ ;i:f--X’
Cassandra Loreatha Bani<s, Debtor1 Signature of Debtor 2
Dale Date
Nl|Vl/DD/YYY¥ lVlNl/DDIYYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

 

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 45 Of 53

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Forrn 2010)

 

 

This notice is for you if:

° You are an individual filing for bankruptcy,
and

¢ Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C. § 101 (8)
as "incurred by an individual primarily for a
personai, famiiy, or household purpose."

 

 

 

The types of bankruptcy that are available
to individuals

individuals who meet the qualifications may file under one
of four different chapters of the Bankruptcy Code:

0 Chapter 7 -- Liquidation
0 Chapter 11 -- Reorganization

0 Chapter 12 -- Vo|untary repayment plan for family
farmers or fishermen

0 Chapter 13 -- Vo|untary repayment plan for
individuals with regular income

You should have an attorney review your
decision to file for bankruptcy and the choice
of chapter.

Notice Required by 11 U.S.C. § 342(1)) for individuals Filing for Bankruptcy (Form 2010)

 

Chapter 7: liquidation

 

$245 filing fee
375 administrative fee
+ $15 trustee surcharge

$335 total fee

 

Chapter 7 is for individuals Who have financial difficulty
preventing them from paying their debts and Who are
wiiiing to allow their non-exempt property to be used to
pay their creditorsl The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after bankruptcy from
having to pay many of your pre-bankruptcy debts
Exceptions exist for particuiar debts, and liens on
property may stili be enforced after discharge For
exampie, a creditor may have the right to foreclose a
home mortgage or repossess an automobile

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your discharge

You should know that the even if you file chapter 7 and
you receive a discharge1 some debts are not discharged
under the |aw. Therefore, you may stiii be responsibie to

931/1

0 most taxes;
0 most student ioans;

¢ domestic support and property settlement obligations;

page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 46 Of 53

0 most fines penalties forfeitures and criminal
restitution obiigatlons; and

0 certain debts that are not listed in your bankruptcy
papers

You may also be required to pay debts arising from:

0 fraud or thefl;

0 fraud or defalcation Whiie acting in breach of fiduciary
capacity;

0 intentional injuries that you inflicted; and

¢ death or personal injury caused by operating a motor
vehicie, vessell or aircraft While intoxicated from
alcohol or drugs

if your debts are primarily consumer debts the court can
dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount You
must file Chapter 7 Statement of Your Current Monthiy
income (Ofiiciai Form 122A-'l) if you are an individual filing
for bankruptcy under chapter 7. This form Wiii determine
your current montth income and compare Whether your
income is more than the median income that applies in
your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Caiculafion (Ofticial Form
122A-2).

if your income is above the median for your state, you must
file a second form--the Chapter 7 Means Test Caicuiation
(Officiai Form 122A-2). The calculations on the form~-
sometimes called the Means Test--cleduct from your
income living expenses and payments on certain debts to
determine any amount available to pay unsecured
creditors if your income is more than the median income

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

for your state of residence and family sizel depending

on the results of the Means Test, the U.S. trustee,
bankruptcy administrator, or creditors can file a motion to
dismiss your case under § 707(b) of the Bankruptcy
Code. lf a motion is filed, the court vviii decide if your
case should be dismissed To avoid dismissal, you may
choose to proceed under another chapter of the
Bankruptcy Code.

if you are an individual filing for chapter 7 bankruptcy, the
trustee may sell your property to pay your debts subject
to your right to exempt the property or a portion of the
proceeds from the sale of the property. The property,
and the proceeds from property that your bankruptcy
trustee seils or |iquidates that you are entitled to, is
called exempt propertyl Exemptions may enable you to
keep your horne, a car, clothing, and household items or
to receive some of the proceeds if the property is sold.

Exemptions are not automatic. To exempt property, you
must list it on Scheduie C: The Property You Clar'm as
Exempt (Officiai Form 106(3). if you do not list the
property, the trustee may sell lt and pay all of the
proceeds to your creditors

 

Chapter 1’l: Reorganlzation

 

$1,167 filing fee
+ $550 administrative fee

 

$1,717 total fee

Chapter 11 is often used for reorganizing a business but

is also available to individuals The provisions of chapter
11 are too complicated to summarize briefly_

page 2

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 47 Of 53

Read These important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you fiie.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your fami|y, your home, and your possessions

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. lf you file without an attorney, you are still responsible for
knowing and following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Nlaking a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
to 20 years or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family farmers

or fishermen

 

$200 filing fee
+ $75 administrative fee

$275

 

total fee

Simi|ar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter13: Repayment plan for individuals with
regular income

 

$235 filing fee
.,. $75 administrative fee

$310

 

total fee

Chapter 13 is for individuals Who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(|3) for individuals Filing for Bankruptcy (Form 2010}

Under chapter 13, you must file with the court a plan to
repay your creditors all or part of the money that you owe
them, usually using your future earnings lf the court
approves your plan, the court Will allow you to repay your
debts as adjusted by the plan, Within 3 years or 5 years
depending on your income and other factors

After you make all the payments under your plan, many
of your debts are discharged. The debts that are not
discharged and that you may still be responsible to pay
include:

0 domestic support obligations

0 most student loans

0 certain taxes

0 debts for fraud or theft,

0 debts for fraud or defalcation While acting in a

fiduciary capacityl

¢ most criminal fines and restitution obligations

0 certain debts that are not listed in your bankruptcy
papers

0 certain debts for acts that caused death or personal
injury, and

¢ certain long-term secured debts

page 3

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 48 Of 53

 

A married couple may file a bankruptcy case together--

Waming; Fi|e Your Forms on Time called ajoi`nt case lf you file a joint case and each
spouse lists the same mailing address on the

Section 521(a)(1) of the Bankruptcy Code requires bankruptcy petition, the bankruptcy court generally will

that you promptly file detailed information about mail you and your spouse one copy of each notice,

your creditors, assets liabilities income, expenses unless you file a statement with the court asking that

and general financial condition The court may each spouse receive separate copies

dismiss your bankruptcy case if you do not file this
information within the deadlines set by the
Bankruptcy Code, the Bankruptcy Ru|es, and local

rules Ofihe Court Understand which services you could

receive from credit counselin a encies
For more information about the documents and g g

their deadlines go to: _ _
The law generally requires that you receive a credit

__P____Q_----_F)_Y_h“ :”WWW-'~*SGO‘J"S- O“"'bkformS/bankm to forms counseling briefing from an approved credit counseling
-hlm'# FOC@C*UF€- agency 11 u.sc. § ros(h). lfyou areiiiingaioini

 

 

case, both spouses must receive the briefing With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition This

 

 

Bankruptcy crimes have serious briefing is usually conducted by telephone or on the

consequences lnternet.

¢ if you knowing;y and fraudulenny Concea; assets er |n addition, after filing a bankruptcy case, you generally
make a false eatn sr statement finder penalty af must complete a financial management instructional
perjury--either orally or in writing»in connection With CQUFS€ 'b§fole you 939 receive 3 diSChSl'Q€- if YOU are
barn course

l , ' _ _ You can obtain the list of agencies approved to provide

° Ail information VO_'~l SUPIPW in COf"'l€C_t'O“ With 3 both the briefing and the instructional course from:
bankruptcy case is subject to examination by the _ _

Anemey Genera| acting through tne Ofnae af ins http:/liustice.qovlustfeolhapcpa/ccde/cc approved.htm|.
U.S. Trustee, the Office of the U.S. Attorney, and

other offices and employees of the U.S. Department in Alabama and North Carolina, go to:

of Justice.

http‘.l/wwvv.uscourts.gov/FederalCourtsi'Bankruptcyi'Bankru
ptcyResourceslApprovedCreditAndDethounselorsaspx.

lillake sure the court has your mailing
address lf you do not have access to a computer, the clerk of the
bankruptcy court may be able to help you obtain the iist.

The bankruptcy court sends notices to the mailing address
you list on Voluntary Peti'ti'on for individuals Filing for
Bankruptcy (Official Form 101). 'l'o ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Forrn 2010) page 4

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 49 Of 53

Fill in this information to identify the case:

 

 

 

Debtor 1 Cassandra Loreatha Banks
First Name Nliddte Name Last Narne

Debtor 2

(Spouse, if filing) FirstName Middie Name i_ast Name

United States Bankruptcy Court for the: SOUTHERN DlSTRICT OF INDiANA

Case number Chapter 7
(if known)

 

Officiai Form 119
Bankruptcy Petition Preparer's Notice, Deciaration, and Signature 12115

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. |f more than one bankruptcy petition preparer helps with the documents each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federa|
Rules of Bankruptcy Procedure may be fined, imprisoned or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation A signed copy of this form must be filed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

l whether filing a case under chapter 7, tt, 12. or 13 is appropriate;

l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

l whether you will be able to keep your home, car. or other property after filing a case under the Bankruptcy Code;

l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement

l how to characterize the nature of your interests in properly or your debts; or

l what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Reqeriia Smith has notified me of

Name
any maximum allowable fee before preparing any document for filing or accepting any fee.

 

f

 
   

   

X f ‘" grigg/§§ 'j ja

Cassandra Loreatha Banks, Debtd"rjl, acknowledg

 

X Date
Signature of Debtor 2, acknowledging receipt of this notice lVllVl l DD l YYY\’

Officiai Forrn its Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 50 Of 53

Debtor1 Cassandra Loreatha Banks Case number (if known)

 

m Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:
l l am a bankruptcy petition preparer orthe officer, principai. responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notr'ce to Debtor by Bankruptcy Petr'tion
Preparer as required by 11 U.S.C. §§ 110{b}, 110(h}, and 342(b); and

l if rules or guideiines are established according to tt U.S.C. § iiu(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Regenia Smith Preparer . , 7
Printed name Tit|e, if any Firm name, if it applies

6201 La Pas Tr, Ste. 230
Number Street

 

 

indianapolis iN 46268 31 73287911
City State ZIP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that t
check:

(Check ali that appiy.)

M Vo|untary Petition (Form 101) E'[ Scheduie i (Form1t}6i) E| Chapter 11 Statement of Your Current i\ftonth|y

_ income (Form 122B)
M StatementAboutYour SociatSecurity m ScheduleJ (Form 106J)

Numbers (Form 121) l , _ l m Chapter 13 Statement of Your Current Nlonthiy
Declarat'°" About an md“"'dua| Debtors income and Caicuiation of Commitment Period

M Summary of Your Assets and i_iabiiities Schedules (Form 19553¢) (Form 1220_1)

and Certain Statisticai information _ . '

(Form 1953¢1'“) 121 Statement of Fmanc]aj Affa'rs (Form 107) n Chapter 13 Caicuiation of Your Disposabte
g Schedu,e A,B {me MNB) g statement of intention for lndividuais Filing income (Form 1220-2)

Under Chapter 7 (Form 108) _ _ _` _
EI Schedu|e C (Form 1060) [] Appiication to Pay Filing Fee in instat|rnents
[;_7[ Chapter 7 Statement of Your Current (Form 103A)
E{ Scheduie D (FOIm iOSD) Nionthiy income (Form 122A-1)
[:] Appiication to Have Chapter 7 Filing Fee

|Z Scheduie E’F (F°"“ YOSE’F) g statement or Exempeon from assumption Waived (Form 1038)
M Scheduie G (Form 1966) 3:£?:::2[£?;;§;}07®)(2) E{ A list of names and addresses of aEl creditors

M Scheduie H (Form 105H) (creditor or mailing matrix)

m Chapter 7 illieans Test Caicuiaticn

__i(Form 122A-2) |:| ether

 

 

Bankruptcy petition preparers must sign"/;jid iv`e their Sociai Security numbers if more than one bankruptcy petition preparer prepared the
documents to which this degtaration appiie , the signatur; and Sociai Security number of each preparer must be provided 11 U.S.C.

" tin/un t

Signature of bankruptcy petitiquerEér dr dfficer, principai, " Sociai Security number of person who signed
f

  

1_ 3 ~__B___B_-Lié__§.. Dafs..,

responsible person, or partner

Regenia Smith
Printed name

X - ___ ~ __ Date

Signature of bankruptcy petition preparer or oificer, principal. _S_ociaEec?n`ty number?persoNhHgn-_ed NlNi l DD l YYYY
responsible person, or partner

 

Printect name

Officiai Form 119 Bankruptcy Petition Preparer's Notice, Deciaration, and Signature page 2

 

Case 19-01871-RLl\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 51 Of 53

stoo (Form 2800) (1211 5)

UNlTED STATES BANKRUPTCY COURT
SOUTHERN DlSTR|CT OF iNDiANA
iNDiANAPOLiS DlV|SION

in re Cassandra Loreatha Banks Case No.

Chapter 7
Debtor

DlSCLOSURE OF COi\llPENSATlON OF BANKRUPTCY PET|T|ON PREPARER
[Musf be filed With the petition if a bankruptcy petition preparer prepares the petition 11 U.S.C. § 110(!1)(2).]

1. Under 11 U.S.C. § 110(h), l dectare under penalty of perjury that i am not an attorney or employee of an attorney, that t
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
as foilows:

For document preparation services, l have agreed to accept .................. $250.00
Prior to the filing of this statement l have received .................................... $250.00
Balance Due ............................................................................................... $0.00

2. l have prepared or caused to be prepared the foiiowing documents (itemize).'
Petition, Scheduies A-.J, Statement of Financial Affairs, Statement of tntentions, Statement of iiiionthiy lncome, Creditor
Matrix

and provided the following services (itemize):

3. The source of the compensation paid to me was:
[°fl Debtor |:{ Otber (specify)

4. The source of compensation to be paid to me is:
|Zl Debtor |:l Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed beiow:

NAlVlE SOCiAi_ SECURETYNUMBER

 

 

   

 

X CB.S€ 19-01871-RLI\/|-7 DQ_Q/~§i_ _/,--EFilQCi;Q§/ZS/lQ M_R§QS/lQ 14216223
Signature -' %'\` i/j§;ji/if `Social Security ndmberof bankruptcy
F ii petition preparer*

ry

Regenia Smith, Preparer 6201 La Pas Tr, Ste. 230
Printed name and title, if anyl of lndianapoiis, |N 46268
Bankruptcy Petiticn Preparer Address

* lt the bankruptcy petition preparer is not an individda|, state the Sociai Security number of the officer, principal, responsibie
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparefs failure to comply With the provisions of title li and the l-'eo'eral Rules of Bankruptcy Procedure
may result in fines orimprieonment orboth. 'l'l U.S.C. § 110,' 18 U.S.C. § 156.

 

Case 19-01871-RL|\/|-7 DOC 1 Filed 03/25/19 EOD 03/25/19 14216:23 PQ 53 Of 53

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DlSTR|CT OF lNDiANA
|NDlANAPOLES DiViSION

iN RE: Cassandra Loreatha Banks CASE NO

CHAPTER 7

ER|F|CAT|ON OF CRED|TOR I\llATR|X

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of hislher
knowledge

    

 

 

 

kng /¢ ’.` ,i, ,.--i -’ \y/ , '; ,
rif f ‘ ') /i »“” _r /'" ,§ "
Date jj.f/ '/'f“':” Signature ‘/_ r.{'/i ..f,, ’,”;)f.'“_’_r¢<%“,»`; \ j
§ Cassandra Loreatha Banks

Date Signature

 

 

